Citation Nr: 1727709	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, variously diagnosed as chloracne and seborrheic dermatitis, to include as a result of herbicide exposure.  

2.  Entitlement to service connection for hypertension to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 19, 1965, to August 7, 1967 during the Vietnam era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 for hypertension, a skin condition, and an acquired psychiatric disorder by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan. 

A Notice of Disagreement (NOD) was received regarding the above claims in July 2012.  In March 2013, a Statement of the Case (SOC) was issued, and, in May 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at a Travel Board Hearing sitting in Detroit, Michigan.  A transcript of the hearing is of record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's skin disorder, variously diagnosed as chloracne and seborrheic dermatitis, had its onset during active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in his favor, the criteria for establishing service connection for a skin disorder, variously diagnosed as chloracne and seborrheic dermatitis, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

DUTY TO NOTIFY AND ASSIST

With respect to the claim of entitlement to service connection for a skin disorder, and because this discrete claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



SERVICE CONNECTION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

FACTS

The Veteran served as an infantryman during the Vietnam era, and asserts that he was exposed to herbicides that caused his skin disorder.  The Veteran's service personnel records show that he served in-country in the Republic of Vietnam from October 10, 1966 to August 11, 1967.  Thus, the Veteran's exposure to herbicide agents (Agent Orange) may be presumed.  38 C.F.R. § 3.307(a)(6)(iii).

When the Veteran examined in July 1965, for purposes of enlistment, a skin disorder was not noted.  The service treatment records indicate that the Veteran was noted to have reported a rash in November of 1966; and, in December of 1966, he was seen again for a rash which was diagnosed as pruritus and was prescribed hydrocodone.  The Veteran was seen again for his rash on both legs in November of 1966, which the provider stated "patient has had this for a long time."  (See Service Treatment Records, May 1967-November 1966).  Also, the service treatment indicate that neurodermatitis on the Veteran's upper medical area of thighs as well as penile lesions diagnosed as condyloma acumina in July 1967 and tinea pedis in May 1967.  Upon separation examination in August 1967, the skin was normal.

The Veteran reported that during his service in Vietnam, he helped build a camp in a swampy area.  He reported that when in Vietnam, he could smell pesticide being sprayed, and his arms would break out, and he would scratch until he bled.  He also reported blistering.  The Veteran reported that after his discharge from service, the rash had spread onto his stomach, between his legs, on his arms, and on his neck.  The Veteran reported that he used his wife's skin cream to treat the rash, as he did not want to go to the VA for treatment.  (See Hearing Transcript, October, 2016.) 

The Veteran was documented as having a skin rash in September 2010 and January 2011 per VA progress notes.  The August 2011 VA examiner noted that she examined the Veteran, and no rash was present.  She opined that the claimed condition was less likely than incurred in or caused by the claimed in service injury event or illness.  The rationale stated that the Veteran's history of recurring skin rash is not related to Agent Orange exposure, as the Veteran does not have the presumptive conditions due to Agent Orange exposure.  The examiner stated that she based her rationale upon the Veteran's history, presumptive conditions, and a review of the record.  The examiner stated that the Veteran did not get treatment in the past or medication for the rash.  The examiner was asked to submit a clarification opinion to include an analysis of service treatment records and VAMC treatment.  The VA examiner provided a clarification in December 2011, stating that she could not speculate as to whether the Veteran's skin condition treated in service represents the onset of the current skin condition 44 years later.  

In April of 2012, the Veteran was seen at the Dermatology clinic, in which he was diagnosed with seborrheic dermatitis, and instructed to start ketoconazole cream daily.  In June 2012, the Veteran was examined at the VA Dermatology Clinic, where he was diagnosed with seborrheic dermatitis, and was ordered to continue ketoconazole cream daily.  

In May of 2013, the Veteran underwent an assessment by the Dermatology Clinic during which he was diagnosed with early chloracne, which was asymptomatic and no treatment was provided.

The November 2014 VA examiner opined that the chloracne was at least as likely as not incurred in service, based upon her review of medical literature, medical records, and her experience and expertise.  She further iterated that chloracne is a presumptive condition from exposure to Agent Orange.  A clarification opinion was requested from the November 2014 examiner, in which the examiner was requested to provide an opinion as to whether or not the Veteran's noted skin complaints in service are evidence of chloracne or other acneform disease consistent with chloracne.  The examiner stated that the Veteran's in-service skin disorders were not consistent with the diagnosis of chloracne.

On July 14, 2015, the Veteran complained of itching of skin at the VA medical Center.  (Progress note, VAMC July 2015, B.N.).  A May 2016 VAMC progress note shows dry skin and skin lesions on both forearms and an active prescription for topical ammonium lactate.  (VAMC Progress Note, May 13, 2016).  The Veteran reported at his October 2016 hearing that he has dealt with his skin condition continuously since service.  (Hearing Transcript, October, 2016, p.3). 

ANALYSIS

The first requisite element to prove service connection is a current diagnosis.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The evidence shows that the Veteran currently has a skin disorder, at times variously diagnosed as seborrheic dermatitis and chloracne.  (See VAMC medical records and reports, April 2012, May 2013, November 2014).  The second requisite element to prove service connection is an in-service occurrence.  See Shedden, id.  The evidence also shows the Veteran received treatment for skin rashes on his legs, including of the thigh area, as well as for lesions in the penile area, while he served on active duty.  (See Service treatment records, May 1967-November 1966)  The remaining question is, therefore, one of nexus. 

The Board notes that the August 2011 VA Examination opinion stated a negative nexus opinion which was later amended in December of 2011 to include an inconclusive nexus, after the examiner stated that the Veteran had "persistence of the symptoms of a 'variously diagnosed rash,'" which she could not relate to service without speculation.  While this opinion was inconclusive, the Board takes into account that the examiner's observation that the Veteran's skin disorder is a "variously diagnosed rash."  Thus the Board recognizes that this statement of a consistent condition that has been labeled with varying diagnoses is evidence favorable to the Veteran.  

In November 2014, the VA examiner provided a positive nexus opinion, stating that it is at least as likely as not that the Veteran's diagnosis of chloracne is related to the Veteran's active duty service.  The examiner stated in her clarification opinion later that month that the Veteran's in-service skin disorders were not consistent with the diagnosis of chloracne.  The positive nexus opinion is favorable to the Veteran, as it provides evidence of direct service connection of the Veteran's chloracne to his service.  The examiner cited that she based her opinion upon a multitude of factors, including a review of medical literature, which stated that chloracne is a presumptive condition caused by Agent Orange.  However, the examiner's clarification provides a negative nexus opinion as to the Veteran's other diagnosed skin disorders.  

While the Veteran's currently diagnosed skin conditions, variously diagnosed, do not meet the statutory criteria for presumptive service connection due to herbicide exposure under 38 C.F.R. § 3.309(e), the Board nonetheless finds that the Veteran had symptoms of a skin rash in service and that those symptoms have more or less persisted since his discharge from service.

The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of skin rash, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In evaluating the credibility of the Veteran's statements, the Board finds that the Veteran's statements are competent and credible, as his assertions of rashes and skin eruptions beginning in-service and continuing are consistent with the medical record; as STRs show consistent complaints of and treatment for such rashes in-service; and as post-service treatment records reveal a diagnosed condition (seborrheic dermatitis and chloracne) that is also consistent with the Veteran's complaints, thereby reasonably indicating that this is a continuation of the same condition from service.  Furthermore, the Board has no reason to doubt the credibility of his statements, when considered in tandem with the medical evidence during and after service, regarding in-service occurrence as they are consistent with the facts and circumstances of his service (see 38 U.S.C.A. § 1154 (a)), and have been consistently reported throughout the record.  Because the Veteran's statements regarding the onset of rashes and continuation of the same symptoms since service are competent and credible, the Board affords these statements significant probative weight.  

Given the medical record that documents the Veteran's symptoms of and treatment for skin rashes during and after service; the examination results that indicate a variously diagnosed rash, including seborrheic dermatitis and chloracne; the equivocation in the VA opinions (both positive and negative); and the credible accounts of the Veteran regarding the in-service onset of his skin rashes with the same recurrent symptoms to the present, the Board finds that the totality of the record evidence raises at least a question as to the origin of the Veteran's current skin disorder, albeit variously diagnosed.  Resolving all reasonable doubt in favor of the Veteran, the Board determines that the Veteran's current skin disorder, variously diagnosed as dermatitis and chloracne, had its onset during his period of active military service.  Accordingly, entitlement to service connection for a skin disorder is warranted.   The appeal is granted.


ORDER

Entitlement to service connection for a skin disorder, variously diagnosed as seborrheic dermatitis and chloracne, is granted.


REMAND

In his December 2010 statement, the Veteran claimed that his hypertension was caused by his military service.  During the Veteran's October 2016 hearing, the Veteran reported receiving medical treatment for high blood pressure at a VA facility located on South Hill in 1979 or 1980, during which he was provided medication.  During the October 2016 hearing, the Veteran also reported that he was seen by Dr. Arnold, Dr. Lavendar, and Dr. Lassinger for chest pain, and the Veteran's representative asserted that the Veteran's service-connected coronary artery disease (ischemic heart disease) may be connected to the Veteran's hypertension.  The Veteran has not been provided with a VA examination for his claim of hypertension.  Based on the evidence currently of record, the Board finds that the Veteran should be afforded a VA examination to determine whether his hypertension is of service origin.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to identify any pertinent treatment records for his disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Associate with the claims file any updated relevant records of the Veteran's treatment within the VA Health Care system.

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All appropriate studies and testing deemed necessary by the examiner should be conducted at this time, and the interpretation of such tests and studies should be included in the examination report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service or is in any way related to his military service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed hypertension that the Veteran now has, was caused by or results from his service-connected coronary artery disease (ischemic heart disease)?

(c) Is it at least as likely as not (50 percent or greater probability) that the diagnosed hypertension that the Veteran now has, has permanently progressed at an abnormally high rate due to or as a result of his service-connected coronary artery disease (ischemic heart disease)?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the development above has been completed.  Review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for hypertension.  If the determination remains adverse to the Veteran, furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


